Case 2:16-cv-14050-MAG-RSW ECF No. 361 filed 06/03/19         PageID.42108     Page 1 of 1


                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  UNITED STATES OF AMERICA,
                                                CIVIL ACTION NO. 2:16-CV-14050
        Plaintiff,
                                                HON. MARK A. GOLDSMITH
               -vs-                             MAG. JUDGE WHALEN

  QUICKEN LOANS INC.,
       Defendant.
  ______________________________/
                    FURTHER STIPULATED ORDER
                      REGARDING SCHEDULING

        WHEREAS, under prior orders the Court revised and set certain deadlines

  and schedules for pending matters in the case and the parties stipulate and agree

  that the case deadlines and schedules should be further revised;

        IT IS HEREBY ORDERED that:

        1. All motions, filings and submissions due by June 3, 2019 are now due by

           June 18, 2019.

        2. The date set forth in paragraph 3 of the Stipulated Order Regarding

           Scheduling of Certain Filings (Dkt. 357), shall be further extended to

           expire on June 3, 2019, unless L.R. 5.3(b) relief is sought at that time.

        3. All other case deadlines remain the same.

  SO ORDERED.

  Dated: May 15, 2019
         Detroit, Michigan               s/ Mark A. Goldsmith
                                         MARK A. GOLDSMITH
                                         United States District Judge
                                            1
